Name: 2010/727/EU: Council Decision of 22Ã November 2010 appointing a Spanish member of the European Economic and Social Committee
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  economic geography;  EU institutions and European civil service
 Date Published: 2010-11-30

 30.11.2010 EN Official Journal of the European Union L 313/12 COUNCIL DECISION of 22 November 2010 appointing a Spanish member of the European Economic and Social Committee (2010/727/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 302 thereof, Having regard to the proposal made by the Spanish Government, Having regard to the opinion of the European Commission, Whereas: (1) On 13 September 2010, the Council adopted Decision 2010/570/EU, Euratom appointing the members of the European Economic and Social Committee for the period from 21 September 2010 to 20 September 2015 (1). (2) A members seat on the European Economic and Social Committee has become vacant following the end of the term of office of Mr Ã ngel PANERO FLÃ REZ, HAS ADOPTED THIS DECISION: Article 1 Mr Alberto NADAL BELDA, Director Adjunto a la SecretarÃ ­a General de la CEOE, is hereby appointed as a member of the European Economic and Social Committee for the remainder of the term of office, i.e. until 20 September 2015. Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 22 November 2010. For the Council The President S. VANACKERE (1) OJ L 251, 25.9.2010, p. 8.